502 P.2d 1048 (1972)
Felix FESMIRE, Jr., Appellant,
v.
The STATE of Oklahoma, Appellee.
No. A-14604.
Court of Criminal Appeals of Oklahoma.
October 26, 1972.

ORDER MODIFYING JUDGMENT AND SENTENCE
PER CURIAM.
Whereas, the Supreme Court of the United States has vacated the opinion of this Court affirming the judgment and sentence rendered in the above styled and numbered cause insofar as it left undisturbed the death sentence, and remanded this cause for reconsideration of this Court in the light of Stewart v. Massachusetts, 408 U.S. 845, 92 S.Ct. 2845, 33 L.Ed.2d 744 (1972);
Now, therefore, it is the order of this Court that the judgment and sentence rendered in the District Court of Roger Mills County, Case No. 1142-Cr. be, and the same is hereby, modified from a sentence of death, to a sentence of life imprisonment.